Order and judgment unanimously affirmed, without costs. Memorandum: These are multiple appeals from judgments entered upon trial orders dismissing various causes of action at the close of plaintiffs case, from the trial order denying defendant Bodine’s motion to dismiss the cause of action seeking compensatory damages at the close of plaintiffs case and from the trial order denying defendant Schniebs’ motion to dismiss plaintiffs cause of action against her at close of plaintiffs case. The case proceeded after the court ruled on these various motions. During the presentation of the evidence for the defense plaintiffs counsel moved to withdraw from the case. His motion was' granted and a mistrial was directed upon the specific direction of the court that its trial orders of dismissal would remain as decided. No objection was taken to that direction, and judgments were accordingly properly entered upon those orders. The orders denying the motion to dismiss the complaints seeking compensatory damages as to defendant Bodine and as to defendant Schniebs are not appealable (see Richardson v Wengatz, 33 AD2d 947; Tannenbaum v Hoar, 26 AD2d 980; 40 ALR2d 1284; cf. Berg v City of New York, 42 AD2d 770). (Appeal from order and judgment of Monroe Trial Term dismissing complaint in negligence action.) Present—Marsh, P. J., Moule, Simons, Del Vecchio and Witmer, JJ.